INVESTMENT MANAGERS SERIES TRUST 235 W. Galena Street Milwaukee, Wisconsin53212 July 17, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust (the “Registrant”) File No. 333-122901 and 811-21719 on behalf of Robinson Tax Advantaged Income Fund (the “Fund”) The Registrant is filing Post-Effective Amendment No. 534 to its Registration Statement under Rule 485(a)(2) to create a new series, Robinson Tax Advantaged Income Fund. Please direct your comments to the undersigned at (626) 914-1360.Thank you. Sincerely, /s/Joy Ausili Joy Ausili Investment Managers Series Trust Secretary
